Order entered October 31, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01098-CV

                          FAYE M. SEARCY, ET AL., Appellants

                                               V.

                             CITIMORTGAGE, INC., Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-03555-D

                                           ORDER
       Before the Court is the October 29, 2018 request of Coral Wahlen, Official Court

Reporter of County Court at Law No. 4, for an extension of time to file the reporter’s record. We

GRANT the request and extend the time to November 19, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE